Title: To Thomas Jefferson from Abner Kneeland, 21 July 1823
From: Kneeland, Abner
To: Jefferson, Thomas


Dear Sir,
Philadelphia
July 21st 1823
I sent you the first volume of my Greek and English Testament, by mail, but have never learned whether it has been received or not. The second volume is now out. Shall I send it by the same conveyance or not? As the amount of the subscription is not an even sum, perhaps, Sir, you can send by some person who will pay the bill and take the back: Or; as I have put the work in reality lower than it can well be afforded, if you would be so kind as to inclose me a five dollar bill, I will send you also one of the English copy, with the notes, which I sell at 1.50, or any other book to that amount you may wish.—Your hbl. servtAbner Kneeland